Froessel, J.
(dissenting). I dissent upon the ground that the court, after having been apprised that defendant was ready to meet only the charges set forth in the complaint, relating to his employment, and which he denied, permitted evidence of other extraneous matters, and declined to grant defendant an adjournment to produce his wife, who was then seriously ill in the hospital, to testify with reference to such matters, with which she was familiar. The “ opportunity to be heard ”, prescribed by section 935 of the Code of Criminal Procedure, entitles defendant to know in advance, the issues which are to be met and the opportunity appropriately to defend them. Such oppor*119trinity was not afforded here. We have no way of knowing to what extent those unspecified and extraneous matters influenced, if not determined, the trial court’s final determination, and the reimposition of the original drastic sentence.
Loughran, Ch. J., Lewis, Desmond and Fuld, JJ., concur with Dye, J.; Froessel, J., dissents in opinion in which Conway, J., concurs.
Judgment affirmed. [See 305 N. Y. 696.]